[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                        ________________________            ELEVENTH CIRCUIT
                                                                JULY 14, 2009
                                                             THOMAS K. KAHN
                               No. 08-16281                        CLERK
                           Non-Argument Calendar
                         ________________________

                   D. C. Docket No. 07-00233-CR-9-ODE-1

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                    versus

DERON HALL,
a.k.a. D-Shock,

                                                          Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (July 14, 2009)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.
PER CURIAM:

      Deron Hall appeals his sentence of 90 months of imprisonment for

conspiracy to possess with intent to distribute at least five kilograms of cocaine.

21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), 846. Hall argues that the district court

should not have enhanced his sentence by two levels for the possession of a

firearm. We affirm.

      We review de novo the application of an enhancement for the possession of

a dangerous weapon to a sentence. United States v. Pham, 463 F.3d 1239, 1245

(11th Cir. 2006). A district court may enhance a sentence by two levels “[i]f a

dangerous weapon (including a firearm) was possessed” during an offense

involving drugs. U.S.S.G. § 2D1.1(b)(1). A defendant charged in a conspiracy to

distribute drugs may receive a two-level enhancement for the possession of a

firearm when a coconspirator possessed the weapon in furtherance of the

conspiracy and the possession was reasonably foreseeable by the defendant.

United States v. Fields, 408 F.3d 1356, 1359 (11th Cir. 2005). “Once the

government shows that a firearm was present, ‘the evidentiary burden shifts to the

defendant to show that a connection between the firearm and the offense is clearly

improbable.’” Id. (quoting United States v. Hall, 46 F.3d 62, 63 (11th Cir. 1995)).




                                          2
      The district court did not err by enhancing Hall’s sentence. Hall argues that

the government failed to prove he knew about, possessed, or saw a coconspirator

in possession of a firearm during the drug conspiracy, but that argument is

incredible in the light of the evidence that Hall worked for a national organization,

the Black Mafia Family, that distributed cocaine and transported drugs and

firearms in hidden compartments of modified high-end luxury cars. Hall loaded

and unloaded cocaine from a storage facility and a Hummer sport utility vehicle

where law enforcement discovered several firearms. Even if Hall did not possess

a firearm, it was reasonably foreseeable that a cohort possessed a firearm during

the conspiracy. See United States v. Westry, 524 F.3d 1198, 1221 (11th Cir.),

cert. denied, 129 S. Ct. 251 (2008), and, 129 S. Ct. 902 (2009); Pham, 463 F.3d at

1245–46; Fields, 408 F.3d at 1359. Hall failed to present any evidence that the

connection between the firearms and the conspiracy was clearly improbable.

      Hall’s sentence is AFFIRMED.




                                          3